Citation Nr: 0925131	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1942 to January 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board at the local RO in his 
substantive appeal filed in March 2007.  However, the Veteran 
later withdrew his request in subsequent correspondence dated 
May 2008.  Thus, the Veteran's request for a Travel Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably probable that the Veteran has a current 
bilateral hearing loss disability that is attributable to in-
service noise exposure.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his 
bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his claim in May 2005, asserting that his 
current hearing loss disability had its onset in service in 
1946.  In June 2005 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim. 
Although the June 2005 VCAA notice letter did not address the 
elements of degree of disability and effective date, such 
defect has been cured.  In order to satisfy the notice 
requirement required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the RO advised the Veteran of such elements 
in March 2006 correspondence before his claim was adjudicated 
in April 2006.    
The Board further notes that the Veteran was provided with a 
copy of the April 2006 rating decision and the January 2007 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination in December 2006, 
obtained the Veteran's VA treatment records, and attempted to 
associate the Veteran's service treatment records (STRs) with 
the claims file.  The Board deems the audiological 
examination adequate in conjunction with the other evidence 
of record as explained below. 

The Board observes that the Veteran's service treatment 
records are fire-related.  Where the veteran's service 
treatment records are presumed destroyed or are otherwise 
unavailable through no fault of the claimant, the Board 
recognizes that it has a heightened duty to assist.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board concludes, however, 
that the heightened duty to assist has been met.  The record 
reflects that the RO attempted to obtain the Veteran's 
service treatment records and, in March 2006, notified the 
Veteran that the National Personnel Records Center responded 
that the service treatment records were unable to be located 
and were fire-related.  The Veteran has been so advised and 
provided with the opportunity to provide information and 
evidence in support of his claim.  Further efforts to obtain 
the missing service records would be futile.  Additionally, 
the claims file contains all available evidence pertinent to 
the claim.  VA has requested records identified throughout 
the claims process, and the claims file includes the negative 
replies from facilities that indicated they did not have the 
Veteran's records.  The Veteran was given appropriate notice 
of his responsibility to provide VA with any treatment 
records pertinent to his claimed disorder, and the record 
contains sufficient evidence to make a decision on the claim.  
The Board would like to note that the case law does not lower 
the legal standard for proving a claim for service connection 
in such fire-related circumstances but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).   
 
In support of his claim, the Veteran has submitted a 
statement from his daughter and a 1992 audiological 
evaluation report and has cited to a medical treatise 
regarding the relationship between gunfire and hearing loss.  
Besides this evidence, the Veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that he or the VA needs to obtain.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008). VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Furthermore, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  


Analysis

The Veteran submitted a claim for entitlement to service 
connection for bilateral hearing in loss in May 2005, 
contending that he sustained acoustic trauma during his 
military service that has caused his current disability.  The 
Veteran asserts that his hearing was damaged after operating 
gunnery equipment, including Howitzer cannons, M-3A1 
submachine guns, 50 caliber machine guns, and M-1 carbines, 
as a range instructor and small arms mechanic during basic 
training in 1942 and has worsened over the years.  
 
The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).  Indeed, 
the Veteran exhibited pure tone thresholds in decibels (dB) 
of 70 dB at 1000 Hz, 90 dB at 2000 Hz, 105 dB at 3000 Hz, and 
105 dB at 4000 Hz for the right ear and 70 dB at 1000 Hz, 95 
dB at 2000 Hz, and 105 dB at 4000 Hz for the left ear with 
speech recognition scores of 76 percent for the right ear and 
12 percent for the left ear at the December 2006 VA 
audiological examination.  After conceding military noise 
exposure and noting that the Veteran reported no civilian 
noise exposure, the VA examining audiologist diagnosed the 
Veteran with bilateral sensorineural hearing loss.  However, 
after considering the Veteran's military service, family 
history, medication, lack of service records, and the 60 
years that have lapsed since service, the audiologist 
concluded that she could not possibly determine 60 years 
after the Veteran's discharge from service whether or not 
hearing loss was due to military noise exposure without 
resorting to mere speculation.  The Board finds that the 
compensation and pension examination was adequate, and that 
the examiner's competent medical opinion was that after 
reviewing all the evidence of record, she simply could not 
state whether it was at least as likely as not that the 
Veteran's bilateral hearing loss was related to his in-
service exposure to acoustic trauma.  See Roberts v. West, 13 
Vet. App. 185, 189 (1999) ("The fact that the medical 
opinion was inconclusive, regarding a relationship between 
the appellant's arthritis and residuals from frostbite, does 
not mean that the examination was inadequate.").  The United 
States Court of Appeals for Veterans Claims has held numerous 
times that a speculative medical opinion cannot establish an 
in-service medical nexus to a current disability.  See, e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Mclendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).  Furthermore, there is 
no reason, in this case, for the Board to find that the 
examiner's opinion, which is not negative, essentially rules 
out a medical nexus between the Veteran's in-service exposure 
to acoustic trauma and his current disability.
       
Shortly after filing his claim, in September 2006, the 
Veteran presented to the Topeka VA Medical Center for a 
hearing aid examination.  A VA treatment record from that 
examination contains audiological examination results that 
fall under VA's definition of a bilateral hearing impairment.  
Indeed, that audiologist diagnosed the Veteran with mild to 
profound sensorineural hearing loss bilaterally.  However, no 
opinion about the etiology of the Veteran's hearing loss 
disability was offered.  

Approximately 12 years prior to filing his claim in May 2005, 
the Veteran was examined at the Topeka VA Medical Center in 
October 1992.  In her report, the examiner noted that the 
Veteran complained of gradual hearing loss over the last 
several years and reported that the only history of hearing 
loss in his family occurred in men who had noise exposure.  
The examiner noted the Veteran had a history of noise 
exposure and following examination and testing concluded that 
the Veteran's hearing loss appeared to be cochlear and was 
secondary to his noise exposure.  The Board notes that the 
evidence of record indicates that the Veteran's only history 
of noise exposure occurred in-service.  The Board finds that 
this 1992 treatment record weighs strongly in support of the 
Veteran's claim.  The history the Veteran provided to the 
examiner is credible as it predates his claim and the 
examiner's opinion which relied on that history and provides 
a link between noise exposure and current hearing loss 
disability is probative in relating the disability to 
service. 

In light of the fact that his service treatment records were 
destroyed in the records center fire, the Veteran was given 
an opportunity to submit, and he submitted, alternative 
evidence to support his claim.  In his substantive appeal, 
the Veteran clarified that he was exposed to acoustic trauma 
from the time he spent at Fort Sill, Oklahoma, through his 
time at Fort Polk, Louisiana.  In addition to his statements, 
the Veteran submitted a statement from his daughter claiming 
that his hearing loss began in 1942 and progressively 
worsened over the last 60 years.  She has heard him tell 
people that he lost his hearing from firing large cannons 
without ear protection during service and describe the pain 
in his ears caused by the cannons.  The Veteran is certainly 
competent to provide lay evidence about the symptoms of his 
hearing loss, and his daughter is competent to relate her 
experiences with her father's hearing loss.  Therefore, the 
Board affords these lay witness statements probative value in 
support of his claim.  

In addition to these statements, the Veteran also submitted a 
medical treatise to support his claim.  Specifically, he 
cites the Merck Manual Sixteenth Edition for the proposition 
that "nearly everyone will lose some hearing if exposed to 
sufficiently intense noise for an adequate time," including 
noise from gunfire.  The Board acknowledges this treatise as 
evidence that exposure to gunfire and "blast injury" during 
service can lead to sensorineural hearing loss.  The Merck 
Manual is helpful for describing how hearing loss occurs and 
supplements the September 1992 audiologist's opinion as to 
the Veteran's noise induced hearing loss.
  
Thus, the Board has considered the December 2006 compensation 
and pension examiner's report stating her inability to form 
an opinion without resorting to speculation, the 2006 VA 
treatment records, the 1992 audiological examination report 
finding that hearing loss was secondary to noise exposure, 
and the evidence submitted by the Veteran.  While the 
December 2006 VA examiner could not provide an opinion 
without resorting to speculation, the October 1992 
audiologist's report contained an opinion that linked the 
Veteran's hearing loss to noise exposure, and the evidence 
shows that the Veteran's only significant noise exposure 
occurred during service.  The Board finds the October 1992 
report, as well as the evidence provided by the Veteran, 
supports his claim and that any doubt should be resolved in 
his favor.  The provisions of 38 U.S.C.A. § 5107(b) require 
the Board to resolve any doubt in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  
Accordingly, the Board will resolve reasonable doubt in the 
Veteran's favor and grant his claim for service connection 
for bilateral hearing loss.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


